DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 5/14/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 3 is withdrawn.  Claim 3, directed to a nonelected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Doug Hahm on 1/26/22.

The application has been amended as follows: 

Claim 1: A slide piece driving mechanism comprising: a slide piece mounted to be movable up and down on a surface of a first object on a side opposed to a second object, the first object and the second object being two objects that repeat relative approach and separation; and an operation pin mounted to a surface of the second object on a side opposed to the first object, the operation pin being configured to be removed from and inserted into an inclined hole on the slide piece, wherein, when the first object approaches the second object, the operation pin relatively moves in a direction inserted into the inclined hole and the slide piece moves down from an upper position, wherein, when the first object is away from the second object, the operation pin relatively moves in a direction removed from the inclined hole and the slide piece moves up from a lower position upward, wherein the first object includes a side surface guiding portion, the side surface guiding portion guiding a side surface of the slide piece to be slidably movable, wherein, when the side surface guiding portion guides the slide piece to move the slide piece to an upper end position, a part of a stopper is pushed into a stopper hole by a biasing force from a biasing 
wherein the slide piece and the stopper releasing element are configured to be slidable relative to the stopper in a direction perpendicular to a longitudinal axis of the stopper, 
and wherein, when the operation pin is inserted into the inclined hole, the operation pin pushes the stopper releasing element such that the stopper releasing element pushes out the stopper from the stopper hole against the biasing force from the biasing element to 11allow the slide piece to fall with the stopper releasing element from the upper end position due to the weight of the slide piece.
Claim 10: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Boskovic. While Boskovic disclosed a stopper and stopper releasing element wherein an operation pin contacts the stopper releasing element in order to allow for the displacement of the slide piece relative to the stopper, Boskovic does not allow for the stopper releasing element to be displaceable in a perpendicular direction relative to the stopper as required by the claims and displayed by stopper (15) and stopping element (35) in Fig 1 and 4 of the instant application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742